AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                    EDWYN ELIAN TREVINO-SANTOS (I)                                            Judgment - Page 2 of 2
CASE NUMBER:                  19CR3445-CAB

                                                      IMPRISONMENT
     The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
     24MONTHS, PER COUNT TO RUN CONCURRENT.




     □     Sentence imposed pursuant to Title 8 USC Section l 326(b).
     lZl   The court makes the following recommendations to the Bureau of Prisons:
           PLACEMENT IN THE WESTERN REGION TO FACILITATE FAMILY VISITATIONS.




     □     The defendant is remanded to the custody of the United States Marshal.

     □     The defendant must surrender to the United States Marshal for this district:
           □     at   --------- A.M.                              on----------�-�------
           □     as notified by the United States Marshal.

           The defendant must surrender for service of sentence at the institution designated by the Bureau of
     □     Prisons:
           □     on or before
           □     as notified by the United States Marshal.
           D     as notified by the Probation or Pretrial Services Office.

                                                           RETURN
 I have executed this judgment as follows:

           Defendant delivered on   ----,----------- to _______________
 at ____________ , with a certified copy of this judgment.


                                                                     UNITED STATES MARSHAL


                                         By                    DEPUTY UNITED STATES MARSHAL
II

                                                                                                           19CR3445-CAB
